Citation Nr: 1701404	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13- 30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served in the New York Army National Guard from March 1957 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran and his spouse testified at an October 2016 videoconference conducted by the undersigned Veterans Law Judge (VLJ).  A transcript thereof is on file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Veteran's December 16, 2011, claim for a compensable rating for his service-connected bilateral hearing loss and notification by letter of February 2, 2012, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the Veteran was afforded a February 2012 VA audiology examination for rating purposes, which included audiometric testing.  An October 2012 rating decision confirmed and continued a noncompensable rating for the Veteran's service-connected bilateral hearing loss, but granted service connection for tinnitus which was assigned a separate 10 percent disability rating.  These are the Veteran's only service-connected disabilities. 

Following VA audiometric testing on July 3, 2013, which was a follow-up audiometric testing after the Veteran was issued new hearing aids in October 2012, the August 2013 Statement of the Case (SOC) confirmed and continued the noncompensable rating for bilateral hearing loss.  

At the October 2016 videoconference the Veteran testified that he had undergone VA audiometric testing, which he believed was in 2015, at the VA Northwest Clinic in Surprise, Arizona but that the results of that examination were not of record.  This audiometric testing was not a formal VA rating examination but was done relative to his VA issued hearing aids.  The Veteran and his wife testified that at the time of this VA audiometric testing the VA audiologist had stated that the Veteran had total deafness in his right ear.  [However, also see the letter dated February 16, 2012, from the Veteran [prior to 2015] which is essentially to the same effect.]  They testified that his most recently issued VA hearing aid conducted sound normally heard in the right ear to the left ear.  Pages 3 and 4 of the transcript.  

Further, the Veteran testified that his hearing acuity had diminished since his last formal VA examination in 2012.  See page 5.  He had not yet learned to read lips.  Page 6.  The Veteran's wife testified that if he slept on his right side, so as to cover-up his right ear, he could not hear a smoke alarm.  Page 8.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and download into the Veteran's VA electronic file copies of VA clinical records since the Veteran's July 3, 2013, follow-up audiometric testing at a Phoenix VA medical facility.   

2.  Ensure that a copy of any audiometric testing of the Veteran's hearing acuity which, according to the testimony of the Veteran and his spouse, which was conducted at the VA Northwest Clinic in Surprise, Arizona, is obtained and download into the Veteran's VA electronic file.  

3.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The Veteran's electronic medical records should be made available to and be reviewed by the examiner, if needed.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  The examiner must also fully describe the functional effects caused by the Veteran's hearing disability.  

If the auditory thresholds from the current examination differ significantly from the results of other tests, the VA examiner should explain the reason why there is a difference, if possible.  

4.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

